DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/22 has been entered.
Allowable Subject Matter
Claims 1-5, 7-9, 11-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1, the optical wireless signal receiver comprises a plurality of receivers configured to receive an optical wireless signal from the optical wireless signal transmitter by way of the optical wireless communication link, each receiver included in the plurality of receivers including a telephoto lens such that the plurality of receivers define an array of telephoto lenses, each telephoto lens included in the array of telephoto lenses provided on a same side of the second in-flight aerial vehicle; and 2Application No.: 17/102,087Docket No.: 20200213 performing the connectivity management operation comprises coordinating a handoff from a first telephoto lens to a second telephoto lens in the array of telephoto lenses.
	Claim 13, the optical wireless signal receiver comprises a plurality of receivers configured to receive an optical wireless signal from the optical wireless signal transmitter by way of the optical wireless communication link, each receiver included in the plurality of receivers including a telephoto lens such that the plurality of receivers define an array of telephoto lenses, each telephoto lens included in the array of telephoto lenses provided on a same side of the second in-flight aerial vehicle; and performing the connectivity management operation comprises coordinating a handoff from a first telephoto lens to a second telephoto lens in the array of telephoto lenses.
	Claim 19, the second OWC node comprises a plurality of receivers configured to receive an optical wireless signal from the first OWC node by way of the optical wireless communication link, each receiver included in the plurality of receivers including a telephoto lens such that the plurality of receivers define an array of telephoto lenses, each telephoto lens included in the array of telephoto lenses provided on a same side of the second OWC node; and performing the connectivity management operation comprises coordinating a handoff from a first telephoto lens to a second telephoto lens in the array of telephoto lenses.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636